O’NIELL, J.
Appellant was convicted of the offense of operating a blind tiger in violation of a municipal ordinance. The only question presented is whether the ordinance was superseded and, in effect, reiJealed by the Eighteenth Amendment of the Constitution of the United States and by the National Prohibition Act (41 Stat. 305). In City of Shreveport v. Marx, 148 La. 31, 86 South. 602, it was decided that the state statute (Act No. S of the Extra Session of 1915), prohibiting the operating of blind tigers, and a municipal ordinance on the same subject, were not affected by the Eighteenth Amendment or by the National Prohibition Act. Appellant’s counsel contends that the decision in the Marx Case, was, in effect, overruled by the decision in State v. Green, 148 La. 376, 86 South. 919, maintaining that the Act No. 66 of 1902, denouncing the selling of intoxicating liquor without a local license, was nullified by the Eighteenth Amendment and the National Prohibition Act. The reason for the ruling in that case was that the statute was not consistent with the Eighteenth Amendment and therefore not “appropriate legislation.” The offense denounced by Act 66.of 1902 was the swindling of the parish or municipal government by conducting the liquor business without a local license. If the ordinance now under consideration merely prohibited the operation of a blind tiger without a license, it would be as absurd and as inconsistent with national jn'ohibition as was Act 66 of 1902; and so would any state statute or municipal ordinance be absurd and unconstitutional that would undertake to denounce as an offense the violation of any specified provision of the federal Constitution without having a local license to violate it. Such a law or ordinance would be as absurd and inconsistent with the federal Constitution as would a law or ordinance that would undertake, to denounce the commission of robbery, burglary, or murder, without a local license to commit' robbery, burglary, or murder, be not consistent with our idea of civilization. But a blind tiger is a nuisance; it is so declared in the ordinance under consideration; and the Eighteenth Amendment and the National Prohibition Act have not deprived the states or municipalities of their police power to suppress the blind tigers as a local nuisance.
The verdict and sentence appealed from are affirmed.
DAWKINS, OVERTON, and LAND, J.I., concur in the decree.